Citation Nr: 1228333	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for the service-connected diabetes mellitus, Type II prior to April 27, 2011 and for a rating in excess of 40 percent beginning on April 27, 2011.

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected peripheral neuropathy of the lower left extremity prior to April 27, 2011 and for a rating in excess of 20 percent beginning on April 27, 2011.

3.  Entitlement to an increased rating in excess of 10 percent for the service-connected peripheral neuropathy of the lower right extremity prior to April 27, 2011 and for a rating in excess of 20 percent beginning on April 27, 2011.

4.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.  



REPRESENTATION
					
Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1948 to July 1968.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2012 rating decisions of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified from the RO by way of a videoconference hearing held before the undersigned Veterans Law Judge in January 2011.  The record contains a transcript of that hearing.  

The Board remanded previously remanded the case to the RO for additional development.  The RO has complied with the remand directives.  
  
In a May 2012 rating decision, the RO assigned a rating of 40 percent for the service-connected diabetes mellitus, Type II, effective on April 27, 2011 and separate ratings of 20 percent for the service-connected bilateral peripheral neuropathy, effective on April 27, 2011.  Inasmuch as the Veteran is presumed to be seeking greatest benefit available for a given disability, the claims for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of the appeal prior to April 27, 2011, the service-connected type 2 diabetes mellitus is shown to have been productive of a disability picture that more closely resembled one requiring the use of insulin, a restricted diet, and the regulation of activities.  

2.  For the period of the appeal, the service-connected diabetes mellitus is not shown to produce episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

3.  For the entire period of the appeal prior to April 27, 2011, the service-connected peripheral neuropathy of the left lower extremity is shown to be manifested by no worse than moderate incomplete paralysis.

4.  For the entire period of the appeal prior to April 27. 2001, the service-connected peripheral neuropathy of the lower right extremity is shown to be manifested by no worse than moderate incomplete paralysis.




CONCLUSIONS OF LAW

1.  Prior to April 27, 2011, the criteria for the assignment of an evaluation of 40 percent for the service-connected type 2 diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.119 including Diagnostic Code 7913 (2011).  

2.  For the entire period of the appeal, the criteria for the assignment of a rating in excess of 40 percent for the service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 (2011).  

3.  Prior to April 27, 2011, the criteria for the assignment of a 20 percent rating, but no higher for the service-connected peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7 4.71a including Code 8520 (2011).

4.  Prior to April 27, 2001, the criteria for the assignment of a 20 percent rating, but no higher for the service-connected peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7 4.71a including Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  

First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Laypersons have also been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 
	

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in November 2007, July 2008, and November 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  

Additionally, the Veteran was afforded VA examinations in December 2007, August 2008, February 2010, and April 2011.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.    

Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Diabetes mellitus, Type II 

The service-connected type 2 diabetes mellitus is currently evaluated as 20 percent disabling prior to April 27, 2011 and as 40 percent disabling beginning on April 27, 2011.

Evaluations of diabetes mellitus are assigned under the provision of 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  The rating criteria are as follows:  

A 20 percent evaluation is assigned in cases requiring insulin and restricted diet, or an oral hypoglycemic agent and restricted diet.  

A 40 percent evaluation is assigned in cases requiring insulin, restricted diet, and regulation of activities.  

A 60 percent evaluation is assigned in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent rating is assigned in cases requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Service connection for diabetes mellitus was granted in a July 2002 rating decision, and a 20 percent rating was assigned, effective on April 30, 2001.  The Veteran filed his claim for increase in October 2007. 

The treatment records from May 2007 show that the Veteran was encouraged to comply with diet and exercise regarding his diabetes mellitus and used oral hypoglycemic agents to control his diabetes mellitus.  

The Veteran underwent a VA examination in December 2007.  He reported that, in February 2007, he was placed on additional oral medication and had increased his dosage due to poor control over his blood sugar.  

The Veteran denied current symptoms, episodes of ketoacidosis and hypoglycemic reactions.  He followed a diabetic diet, but denied restrictions on activities.  

On the April 2008 Substantive Appeal, the Veteran contended that his condition had worsened in that he took insulin, was on a restricted diet, and was required to restrict his activities.  

A May 2008 treatment record showed that the Veteran was on insulin and asked to follow the ADA diet with a limited carbohydrate intake.  He was also advised to be cautious with his physical activity until his glucose is stabilized.

In March 2009, the Veteran's physician submitted a letter, stating that the Veteran continued to use the maximum doses of oral medications and  insulin twice daily, an ADA diet and daily aerobic activity.  

A VA examination was conducted in February 2010.  The examiner noted that the Veteran tried to restrict his diet, but did not avoid strenuous activity to prevent hypoglycemic reaction.  There were no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  

The Veteran testified at the January 2011 hearing that he took insulin and oral medication.  The Veteran also stated that he was on a restricted diet.  The Veteran also testified that his activities were restricted due to his condition.  

The Veteran underwent a VA examination in April 2011.  He reported treating his diabetes mellitus with insulin twice daily and oral medication.  The examiner also noted that the Veteran followed a restricted diet and was restricted in activities regarding gardening and heavy yard work 

In a May 2012 rating decision, the RO assigned an evaluation of 40 percent, effective on April 27, 2011. 

However, the May 2008 treatment record first showed that the Veteran was restricted from physical activities pending regulation of his glucose levels.   

Based on a careful review of the record, the Board finds that the service-connected disability picture more nearly approximated the criteria for a rating of 40 percent for the service-connected diabetes mellitus beginning in May 2008. 

In addition, the Board finds that a rating in excess of 40 percent for the service-connected diabetes mellitus is not assignable at any time during the period of the appeal.

The service-connected diabetes mellitus is shown to have required insulin, restricted diet, and regulation of activities, but a disability picture manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider is not shown in this case.  

The VA examination reports and treatment records noted no ketoacidosis or hypoglycemic reactions or hospitalizations for ketoacidosis or hypoglycemic reactions.  

In October 2007, the Veteran was noted to be participating in a clinical research program.  The remainder of the treatment records from 2007 through 2011 does not show twice monthly visits for diabetic treatment.
 
Therefore, on this record, a rating higher than 40 percent for the service-connected diabetes mellitus is not warranted.  


Peripheral neuropathies

The General Rating Formula for Diseases of the Peripheral Nerves, 38 C.F.R. § 4.124a, provides as follows:

Diagnostic Code 8521 provides: 	

External popliteal nerve (common peroneal):

Paralysis of: 

40%	Complete; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes 	lost; abduction of foot lost, adduction weakened; anesthesia covers entire 	dorsum of foot and toes;  

Incomplete: 

30%		Severe; 

20%		Moderate; 

10%		Mild.  

38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, and 8721 (2011).  

A July 2005 rating decision granted service connection for peripheral neuropathies of the left and right lower extremities and assigned 10 percent ratings, effective on January 31, 2005, pursuant to Diagnostic Code 8621.  

In July 2008, the Veteran filed a claim for increase for his service-connected bilateral peripheral neuropathy.  

The Veteran underwent a VA examination in August 2008.  The Veteran reported having pain in both legs and numbness, tingling and occasional burning of the feet.  He also stated that his feet are often quite cold.  His symptoms had progressed in severity since his diagnosis and worsened at night.  

The examination showed that muscle tone, bulk, and strength were normal.  Knee jerk is 1- on the right and 1 on the left.  The ankle jerk was absent, bilaterally. Plantar responses are flexor. There was decreased vibration in the toes, bilaterally, and a sensory examination showed decreased pinprick and light touch in the high stocking distribution.  The examiner diagnosed sensory peripheral polyneuropathy affecting both lower extremities.

The Veteran testified at the hearing in January 2011 that he had pain in his legs and had difficulty walking.  He had difficulty sleeping due to his cold feeling, spasms, and tingling.  The Veteran also reported instability.  
 
A VA examination was conducted in April 2011.  The Veteran reported having parasthesias, pain, tingling and dysesthesias.  The symptoms affected the lower leg, from his knee to the feet, bilaterally.  

The examination showed decreased dorsalis pedis pulse and decreased posterior tibial pulse, bilaterally.  The extremities were cool in temperature and normal in color.  There was decreased vibration, pain/pinprick, position sense, and light touch from the bilateral shin to the feet.  There was also tingling, numbness, and pain.  No muscle atrophy was noted.  

The examiner opined that his symptoms cause gait abnormality, limiting ambulation.  His symptoms were noted to have a moderate to significant effect on his occupational activities and moderate effects on his daily activities.  

As noted, the service-connected bilateral peripheral neuropathy has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8621.  He asserts that this nerve dysfunction warrants an increased initial rating due to symptoms that include limited mobility and episodes of pain, tingling, and numbness radiating from the knees to his feet causing muscle weakness and sensory loss.  

The Veteran reported having pain, weakness, tingling, and burning in his lower extremities in July 2008.  Given the VA examination findings during the course of the appeal suggesting the presence of some motor deficit, the Board finds that the service-connected disability picture more closely resembled that of moderate incomplete paralysis as required for the assignment of a 20 percent rating, but no higher, under the provisions of Diagnostic Code 8621 for the period of the appeal.  

The record is negative for findings of marked muscular atrophy or severe incomplete paralysis, which would otherwise warrant a rating of 30 percent.  Likewise, on this record, findings of complete paralysis are not demonstrated.  

Finally, the Board has considered whether "staged" ratings are appropriate.  See Fenderson, supra; Hart, supra.  The record, however, does not support assigning different percentage disability ratings for either disability during the course of the appeal.    

Therefore, on this record, separate ratings of 20 percent, but no higher, are warranted for his bilateral peripheral neuropathies since.  


Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  

Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to these criteria, the Board finds that the service-connected disability picture was adequately described and reasonably addressed by the established rating criteria.   To the extent that the disability picture is not "exceptional or unusual," referral for consideration of an extraschedular rating is not warranted.  Thun, supra.
   

ORDER

Prior to April 27, 2011, a 40 percent rating for the service-connected diabetes mellitus, Type II is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A rating in excess of 40 percent for the service-connected diabetes mellitus, Type II is denied.

For the initial period of the appeal, an increased rating of  20 percent, but no more for the service-connected peripheral neuropathy of the left lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.

For the entire period on appeal, an increased rating of  20 percent, but no more for the service-connected peripheral neuropathy of the right lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

A request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board has jurisdiction to address the Veteran's entitlement to a TDIU rating in this case because the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Since the evidence suggests that the Veteran would have difficulty securing substantial gainful employment, at least in part, due to his service-connected disability, the issue of a TDIU rating is before the Board.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated steps to inform the Veteran of the elements needed to substantiate a claim for a TDIU rating that complies with the notification requirements of VCAA and afford him a full opportunity to supplement the record as required.  The RO should conduct any additional development of this claim in accordance with 38 C.F.R. § 3.159.

2.  After completing any indicated action, the RO should readjudicate the claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals

Department of Veterans Affairs


